Citation Nr: 1609692	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-41 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for right ear hearing loss disability prior to November 28, 2011, and a rating in excess of 10 percent for bilateral hearing loss disability thereafter.

2.  Entitlement to a compensable disability rating for otitis media prior to November 28, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the case in May 2013 for additional development, and the case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks higher ratings for his service-connected hearing loss and otitis media disabilities.  He most recently underwent a VA examination to assess the severity of these disabilities in November 2011.  In a February 2016 written brief, the Veteran's representative asserted that the Veteran's hearing loss has gotten worse since that time and that the November 2011 is too remote with which to assess the current severity of his disabilities.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the assertion that the Veteran's hearing loss and otitis media disabilities have worsened, the Board finds a new examination is warranted to assess the present severity of these service-connected disabilities.

While on remand, the RO or the Appeals Management Center (AMC) should obtain all outstanding medical records pertinent to the claims.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral hearing loss and otitis media disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a full description of any effects the disabilities may have on occupational functioning and daily activities.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




